In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial *980Writs, Parish of Orleans, Criminal District Court Div. D, No. 520-400; to the Court of Appeal, Fourth Circuit, No. 2014-K-0960.
Writ granted in part. The trial court’s ruling suppressing the evidence is reversed for the reasons expressed by the dissenting judge in the court of appeal. State v. Harris, 14-0960 (La.App. 4 Cir. 12/8/14), Lobrano, J., dissenting in part. In all other respects, the writ application is denied.